 KLAPP'S PACKINGHOUSE MARKETKlapp'sPackinghouseMarket and Retail ClerksUnion,Local 1428,Retail Clerks International As-sociation,AFL-CIO,Petitioner.Case 31-RC-3485October 13, 1976DECISION ON REVIEWBy MEMBERSJENKINS, PENELLO, AND WALTHEROn June 16, 1976, the Regional Director for Re-gion 31 issued a Decision and Direction of Electionin the above-entitled proceeding in which he expand-ed the grocery unit sought by the Petitioner to in-clude 13 or 14 service counter employees. Thereafter,in accordance with Section 102.67 of the NationalLabor Relations Board Rules and Regulations, Series8, as amended; the Petitioner filed a request for re-view of the Regional Director's decision on thegrounds that by including the service counter em-ployees in its requested grocery unit, he departedfrom established precedent.On July 14, 1976, by telegraphic order, the requestfor review was granted and the election stayed pend-ing decision on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review, andmakes the following findings:The Employer is engaged in the operation of aslaughterhouse and in the retail sale of meats andgrocery products at its Ontario, California, location.Itsmeat sales amount to approximately 50 percent ofthe total sales, a much greater percentage than isfound at most grocery stores. The slaughterhouseemployees kill, skin, section, and gut the animals ona killing floor at the back of the building. The meat isthen inspected and chilled in a holding bin adjacentto the killing floor.When the carcasses are sufficient-ly chilled, the four meatcutters cut, bone, and grindthe meat in the meat cooler. One of the meatcuttersperiodically bringsmeat on trays from the coolerthrough the door to the meat and delicatessen (deli)counter where it is left unwrapped in bins inaccessi-ble to customers. Customers give their meat orders toa service counter employee who takes the meat fromthe bins, and weighs, wraps, and prices it for the cus-tomer. If the desired cut is not in the bins or if aspecial cut or a side of meat is ordered, the serviceemployee opens the door to the meat cooler and re-quests the item from the meatcutters. After the meatproducts are received at the counter, they are taken363by the customer to the front of the store along withother purchases to the checkout stand. On occasion,customers may come into contact with the meatcut-ter, especially when, in purchasing a side of-meat, acustomer may wish to select a carcass from the stor-age area. Of the approximately 13 or 14 servicecounter employees, 5 spend about half their time slic-ing lunch meats and cheeses, and preparing coleslaw, potato salad, macaroni salad, etc., for sale atthe deli counter. The other eight or nine servicecounter employees spend 95 percent of their time ser-vicing customers at the meat counter and the rest inslicing and preparing deli items.The store manager, and in his absence the owner,exercises close control over all aspects of operatingthe grocery store and exercises supervisory authorityover all departments. Service counter employees andgrocery employees are hired off the street by thestoremanager for whatever positions are vacant. Allemployees receive the same fringe benefits and workapproximately 48 hours a week, although their hoursare staggered to ensure that the store is covered at alltimes while open. The meatcutters at various timeshelp out with the slaughterhouse operations but donot perform deli or meat counter functions as such.No service counter employees have been transferredor promoted to the slaughterhouse or to the meatcut-ting operations. Grocery employees go into the meatcooler hourly to check the stock of milk for the dairycase and five of them spend approximately 3 hourstwice a week stocking frozen foods from the meatcooler. The service counter employees replenish thedeli counter from the storage area located next to thestored milk. The meatcutters, on the other hand, areconstantly bringing out meat to the service counter,especially ground beef which is brought out fresh ev-ery hour.The Regional Director, acknowledging record evi-dence of the area and industry practice of excludingmeat department employees from units of groceryemployees, viewed the functions of service counteremployees to be more closely related to those per-formed by grocery and produce employees thanmeatcutters. Noting also the regular close contact be-tween the disputed employees and the requested em-ployees and their shared wage rates, benefits, hours,and working conditions, he found that the servicecounter employees are not meat department employ-ees and have a sufficient community of interest towarrant their inclusion in a unit of grocery employ-ees.Petitioner asserts that Board policy as set forth inMock Road Super Duper, Inc.,156 NLRB 983 (1966),permits the establishment of separate units of gro-cery employees apart from meat department employ-226 NLRB No. 60 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDees where it is justified by community of interest con-siderations and that the facts support such a unitfinding herein. It contends that the service counteremployees here are not the typical delicatessen em-ployees whom the Board included in a grocery unitinR-N Market, Inc.,190 NLRB 292 (1971). It as-serts, rather, that the Employer's primary product ismeat and the work performed by service counter em-ployees is similar in many respects to that done byemployees in atypical meat department; further, thatthe service counter employees work closely with themeatcutters; there is little, if any, functional integra-tion of their work with that of the grocery employees,and they are physically separated by a long servicecounter from the grocery and produce sections of thestore. The Petitioner also notes the area and industrypattern of excluding meat department employeesfrom units of grocery employees, and urges that nosubstantial changes have occurred since the RegionalDirector's earlier decision in Case 31-RC-1143 inwhich he excluded the service counter employeesfrom a requested grocery unit.' For these reasons, thePetitioner urges that a grocery unit, excluding theservice counter employees, is appropriate in this case.i In the earliercase, it was shown that meatcutters on occasion performedsome of the functions of service counter employeesWe find merit in the Petitioner'scontentions.While it is true that the Employer's operations aresomewhat different from those found in the-normalgrocery store, the differences are not so great as towarrant a finding that the service counter employeesshare a closer community of interest with the groceryand produce employees than with the meatcutters.Contrary to the Regional Director, we find that theservice counter employees, being principallyengagedin handling and selling meats and workingin closeconjunction with meatcutters, are functionally meatdepartment employees; therefore, on the facts of thiscase, we conclude that a unit limited to grocery andproduce employees, as sought by the Petitioner, isappropriate herem.2Accordingly, we hereby remand the case to the Re-gionalDirector for the purpose of conducting anelection pursuant to his Decision and Direction ofElection, as modified herein, except that the payrollperiod for determining eligibility shall be that endingimmediately before the issuance of this Decision onReview.[Excelsiorfootnote omitted from publica-tion.]2 The unit,as amended herein, is described as follows Allregular full-time and part-timegroceryclerks, clerks' helpers,produce employees, andcashiers,excluding all slaughterhouse employees,meatcutters,servicecounter employees, officeclericalemployees,professional employees,guards and supervisors as defined in the Act